Exhibit 10.1

LICENSE AGREEMENT

This License Agreement (the “Agreement”), effective as of October 27, 2006 (the
“Effective Date”), is entered into by and between Valentis, Inc., a Delaware
corporation having offices at 863A Mitten Road, Burlingame, California 94010
(“Valentis”) and Juvaris BioTherapeutics, Inc., a Delaware corporation having
offices at 6200 Stoneridge Mall Road, Suite 3F, Pleasanton, CA 94588
(“Juvaris”).  All references to Valentis and Juvaris in this Agreement shall
include their Affiliates (as defined below).

BACKGROUND

A.            Valentis is the owner or exclusive licensee of certain Patent
Rights and Know-How (as such terms are defined below), and Juvaris wishes to
acquire a license under the Patent Rights and Know-How; and

B.            Valentis is willing to grant Juvaris such a license, on the terms
and conditions set forth below.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter recited, the parties agree as follows:


ARTICLE 1.

DEFINITIONS

In this Agreement, the following terms shall have the meanings set forth in this
Article.


1.1           “AFFILIATE” MEANS ANY COMPANY, CORPORATION, DIVISION OR OTHER
ENTITY WHICH IS DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER
COMMON CONTROL WITH A PARTY HERETO.  FOR THE PURPOSE OF THIS AGREEMENT, WITH
RESPECT TO ANY COMPANY, CORPORATION, DIVISION OR OTHER ENTITY, “CONTROL” SHALL
MEAN THE DIRECT OR INDIRECT OWNERSHIP OF AT LEAST FIFTY PERCENT (50%) OF THE
OUTSTANDING SHARES OR OTHER VOTING RIGHTS OF THE SUBJECT COMPANY, CORPORATION OR
OTHER ENTITY TO ELECT DIRECTORS.


1.2           “CONFIDENTIAL INFORMATION” MEANS (A) ANY PROPRIETARY OR
CONFIDENTIAL INFORMATION OR MATERIAL IN TANGIBLE FORM DISCLOSED HEREUNDER THAT
IS MARKED AS “CONFIDENTIAL” AT THE TIME IT IS DELIVERED TO THE RECEIVING PARTY,
OR (B) PROPRIETARY OR CONFIDENTIAL INFORMATION DISCLOSED ORALLY HEREUNDER WHICH
IS IDENTIFIED AS CONFIDENTIAL OR PROPRIETARY WHEN DISCLOSED AND SUCH DISCLOSURE
OF CONFIDENTIAL INFORMATION IS CONFIRMED IN WRITING WITHIN THIRTY (30) DAYS BY
THE DISCLOSING PARTY.


1.3           “KNOW-HOW” MEANS UNPATENTED AND/OR UNPATENTABLE TECHNICAL
INFORMATION, INCLUDING IDEAS, CONCEPTS, INVENTIONS, DISCOVERIES, DATA, DESIGNS,
FORMULAS, SPECIFICATIONS, PROCEDURES FOR EXPERIMENTS AND TESTS AND OTHER
PROTOCOLS, RESULTS OF EXPERIMENTATION AND TESTING, FERMENTATION AND PURIFICATION
TECHNIQUES, AND ASSAY PROTOCOLS OWNED BY VALENTIS AS OF THE EFFECTIVE DATE WHICH
MAY BE NECESSARY FOR THE PRACTICE OF THE PATENT


--------------------------------------------------------------------------------





 

Rights solely as contemplated hereunder.  Know-How shall not include the Patent
Rights.  All Know-How shall be Confidential Information of Valentis.


1.4           “JUVARIS CUSTOMER” MEANS ANY PERSON OR ENTITY (A) FOR WHOM
JUVARIS, PURSUANT TO A WRITTEN AGREEMENT, UNDERTAKES PROCESS DEVELOPMENT AND (B)
WHO OTHERWISE ABIDES BY THE REQUIREMENTS OF SECTION 2.3.


1.5           “JUVARIS PARTNER” MEANS AN ENTITY WITH WHOM JUVARIS, PURSUANT TO A
WRITTEN AGREEMENT AND A BONA FIDE COLLABORATION OR LICENSE OF RIGHTS, SHARES
SUBSTANTIAL COST AND ECONOMIC RISK OF THE DEVELOPMENT, COMMERCIALIZATION OR
MARKETING OF A JUVARIS PRODUCT.


1.6           “JUVARIS EXPRESSION MATERIALS” MEANS THOSE COMPOSITIONS OF MATTER
OR ARTICLES OF MANUFACTURE CREATED BY JUVARIS THAT ARE SUITABLE FOR THE
MANUFACTURE OF A POLYNUCLEOTIDE.


1.7           “JUVARIS PRODUCTS” MEANS ANY PRODUCT OR MATERIAL RESULTING FROM
THE USE OF THE LICENSED TECHNOLOGY BY OR ON BEHALF OF: (I) JUVARIS; OR (II)
JUVARIS CUSTOMERS OR JUVARIS PARTNERS THAT ARE SUBLICENSEES OF JUVARIS UNDER
SUCH LICENSED TECHNOLOGY PURSUANT TO THE TERMS OF ARTICLE 2.


1.8           “LICENSED TECHNOLOGY” MEANS THE PATENT RIGHTS AND THE KNOW-HOW.


1.9           “PATENT RIGHTS” MEANS THE PATENT APPLICATIONS AND PATENTS LISTED
ON SCHEDULE 1.9 HERETO AND, TO THE EXTENT COVERED BY THE TRANSFER OF RIGHTS
PURSUANT TO THIS AGREEMENT, PATENT APPLICATIONS AND PATENTS OWNED OR CONTROLLED
BY VALENTIS COVERING IMPROVEMENTS MADE BY JUVARIS TO THE TECHNOLOGY DISCLOSED IN
THE PATENT APPLICATIONS AND PATENTS LISTED ON SCHEDULE 1.9, AND ALL DIVISIONS,
CONTINUATIONS, CONTINUATIONS-IN-PART, AND SUBSTITUTIONS THEREOF, ALL FOREIGN
PATENT APPLICATIONS CORRESPONDING TO THE PRECEDING APPLICATIONS; AND ALL U.S.
AND FOREIGN PATENTS ISSUING ON ANY OF THE PRECEDING APPLICATIONS, INCLUDING
EXTENSIONS, REISSUES, AND REEXAMINATIONS.


1.10         “PROCESS DEVELOPMENT” MEANS, WHEN UNDERTAKEN BY JUVARIS ON BEHALF
OF A JUVARIS CUSTOMER, AS APPLICABLE, USING, MAKING, HAVING MADE OR IMPORTING
THE METHODS, COMPOSITIONS OF MATTER OR ARTICLES OF MANUFACTURE EMBODIED BY THE
PATENT RIGHTS OR THE KNOW-HOW, BUT ONLY AS IT DIRECTLY RELATES TO THOSE
ACTIVITIES CUSTOMARILY ASSOCIATED WITH OR REASONABLY NECESSARY FOR THE
DEVELOPMENT OF MANUFACTURING OR SCALE-UP PROCESSES REASONABLY REQUIRED FOR THE
COMMERCIAL OR CLINICAL PRODUCTION OF A PLASMID DNA PRODUCT, INCLUDING FOR
EXAMPLE PRECLINICAL STUDIES, GLP TOXICOLOGY STUDIES AND OTHER ACTIVITIES TO
SUPPORT AN IND FILING, AND CLINICAL TRIALS; PROVIDED, HOWEVER, THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY, PRODUCTION OF MATERIAL FOR USE IN A
CLINICAL STUDY, SUCH AS, FOR EXAMPLE, A PHASE IIB CLINICAL TRIAL, THAT WAS NOT
INTENDED TO BE A PIVOTAL TRIAL BUT IS DETERMINED LATER TO BE SUITABLE TO QUALIFY
AS A PIVOTAL TRIAL WILL BE DEEMED TO BE PROCESS DEVELOPMENT.


1.11         “THIRD PARTY” MEANS ANY PERSON OR ENTITY OTHER THAN JUVARIS OR
VALENTIS.

2


--------------------------------------------------------------------------------





 


ARTICLE 2.

LICENSE


2.1           GRANT TO JUVARIS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, VALENTIS HEREBY GRANTS TO JUVARIS FOR THE SUM OF TWO HUNDRED THOUSAND
DOLLARS ($200,000) PAYABLE ON OR BEFORE THE ONE YEAR ANNIVERSARY OF THE
EFFECTIVE DATE, A NON-EXCLUSIVE, NON-TRANSFERABLE (EXCEPT AS PROVIDED FOR IN
THIS ARTICLE 2 AND SECTION 9.2 BELOW), WORLDWIDE, ROYALTY-FREE, FULLY PAID UP
LICENSE UNDER THE LICENSED TECHNOLOGY, WITH THE RIGHT TO GRANT SUBLICENSES TO
JUVARIS CUSTOMERS AND JUVARIS PARTNERS, TO:


(A)           MAKE, HAVE MADE, USE, SELL, OFFER FOR SALE, EXPORT AND IMPORT
JUVARIS PRODUCTS;


(B)           ENGAGE IN PROCESS DEVELOPMENT FOR JUVARIS CUSTOMERS;


(C)           TRANSFER TO A JUVARIS CUSTOMER IN EXCHANGE FOR CONSIDERATION ANY
JUVARIS EXPRESSION MATERIALS ENCODING SUCH JUVARIS CUSTOMER’S PRODUCT; AND


(D)           MAKE, HAVE MADE, USE, SELL, OFFER FOR SALE, EXPORT AND IMPORT ANY
JUVARIS PRODUCT FOR THE BENEFIT OF A CUSTOMER, IN EXCHANGE FOR CONSIDERATION, AT
A FACILITY DESIGNATED BY JUVARIS.


2.2           GRANT TO JUVARIS CUSTOMERS.  SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, VALENTIS HEREBY GRANTS TO JUVARIS A RIGHT TO GRANT TO EACH
JUVARIS CUSTOMER WHO ABIDES BY THE CONDITIONS OF SECTION 2.3, A NON-EXCLUSIVE,
NON-TRANSFERABLE, WORLDWIDE LICENSE UNDER THE LICENSED TECHNOLOGY, WITH THE
RIGHT TO GRANT SUBLICENSES TO CONTRACT MANUFACTURERS SOLELY FOR THE PRODUCTION
OF THE JUVARIS CUSTOMER’S PRODUCTS, TO:


(A)           HAVE JUVARIS, ON BEHALF OF AND FOR THE BENEFIT OF SUCH JUVARIS
CUSTOMER, MAKE, HAVE MADE, USE, EXPORT AND IMPORT JUVARIS EXPRESSION MATERIALS
ENCODING ANY SUCH JUVARIS CUSTOMER’S PRODUCT;


(B)           HAVE JUVARIS, ON BEHALF OF AND FOR THE BENEFIT OF SUCH JUVARIS
CUSTOMER, UNDERTAKE PROCESS DEVELOPMENT WITH RESPECT TO ANY SUCH JUVARIS
CUSTOMER’S PRODUCT;


(C)           HAVE JUVARIS MAKE, ON BEHALF OF AND FOR THE BENEFIT OF SUCH
JUVARIS CUSTOMER AND AT A FACILITY DESIGNATED BY JUVARIS ANY JUVARIS PRODUCT
USING JUVARIS EXPRESSION MATERIALS;


(D)           HAVE A CONTRACT MANUFACTURER WHO IS OTHERWISE LICENSED BY
VALENTIS, UNDER THE TERMS OF THE APPLICABLE LICENSE AGREEMENT, MAKE ANY JUVARIS
PRODUCT USING JUVARIS EXPRESSION MATERIALS; AND


(E)           USE, EXPORT AND IMPORT, AND SELL, ANY JUVARIS PRODUCT MADE BY
JUVARIS OR A CONTRACT MANUFACTURER IN ACCORDANCE WITH THE LICENSE GRANTS OF THIS
AGREEMENT.

3


--------------------------------------------------------------------------------





 


(F)            JUVARIS AGREES TO GENERATE AND MAINTAIN A COMPREHENSIVE LIST
(“CUSTOMER CONTACT LIST”) CONTAINING THE NAME AND ADDRESS (AND INDIVIDUAL TO
CONTACT, IF APPROPRIATE) OF EACH JUVARIS CUSTOMER OR ENTITY OR PERSON ON WHOSE
BEHALF IT ENGAGES IN PROCESS DEVELOPMENT.  AS ADDITIONAL JUVARIS CUSTOMERS ARE
IDENTIFIED AND WHEN ACTIVITIES ARE INITIATED BY JUVARIS ON BEHALF OF ANY SUCH
JUVARIS CUSTOMER, JUVARIS SHALL UPDATE THE CUSTOMER CONTACT LIST.  JUVARIS SHALL
USE REASONABLE COMMERCIAL EFFORTS TO OBTAIN THE RIGHT IN EACH AND EVERY
AGREEMENT ENTERED INTO WITH A JUVARIS CUSTOMER TO DISCLOSE TO VALENTIS SUCH
JUVARIS CUSTOMER’S NAME AND ADDRESS (AND INDIVIDUAL TO CONTACT, IF
APPROPRIATE).  TO THE FULL EXTENT THAT JUVARIS IS ABLE WITHOUT VIOLATING THE
TERMS OF AN AGREEMENT BETWEEN JUVARIS AND A JUVARIS CUSTOMER, JUVARIS SHALL
PROVIDE THE CUSTOMER CONTACT LIST TO VALENTIS WITHIN FORTY-FIVE (45) DAYS AFTER
THE END OF EACH CALENDAR YEAR.  THE CUSTOMER CONTACT LIST SHALL BE CONFIDENTIAL
INFORMATION OF JUVARIS, AND VALENTIS SHALL KEEP SUCH LIST, AND INFORMATION
CONTAINED IN SUCH LIST, STRICTLY CONFIDENTIAL; PROVIDED, HOWEVER, THAT
VALENTIS’S OBLIGATIONS OF CONFIDENTIALITY SHALL NOT PROHIBIT VALENTIS’S USE OF
THE INFORMATION CONTAINED IN THE CUSTOMER CONTACT LIST FOR PURPOSES OF
IDENTIFYING AND PROSECUTING POTENTIAL INFRINGEMENT OF THE PATENT RIGHTS OR
MISAPPROPRIATION OF THE KNOW-HOW.  EXCEPT AS OTHERWISE SET FORTH IN THE PREVIOUS
SENTENCE, VALENTIS’S OBLIGATIONS OF CONFIDENTIALITY WITH RESPECT TO THE CUSTOMER
CONTACT LIST SHALL BE SUBJECT TO THE TERMS OF ARTICLE 5 OF THIS AGREEMENT.


2.3           NO IMPLIED RIGHTS.  ONLY THE LICENSES GRANTED PURSUANT TO THE
EXPRESS TERMS OF THIS AGREEMENT SHALL BE OF ANY LEGAL FORCE OR EFFECT.  NO OTHER
LICENSE RIGHTS SHALL BE GRANTED OR CREATED BY IMPLICATION, ESTOPPEL OR
OTHERWISE.  FOR THE AVOIDANCE OF DOUBT, BY EXAMPLE ONLY AND WITHOUT EXPANDING OR
NARROWING THE LICENSE GRANTS OF SECTIONS 2.1 AND 2.2, THE GRANTS OF RIGHTS MADE
PURSUANT TO SECTIONS 2.1 AND 2.2 DO NOT INCLUDE, AND EXPRESSLY EXCLUDE, ANY
RIGHT OR LICENSE (A) TO ENGAGE IN ANY ACTIVITIES ON BEHALF OF OR IN
COLLABORATION WITH ANY THIRD PARTY (OTHER THAN AS EXPRESSLY SET FORTH HEREIN),
OR (B) TO RELEASE OR WAIVE ANY CLAIM OF INFRINGEMENT UNDER ANY PATENT OR PATENT
APPLICATION OWNED OR CONTROLLED BY VALENTIS OR ITS AFFILIATES, INCLUDING,
WITHOUT LIMITATION, THE PATENT RIGHTS.


2.4           OWNERSHIP; ENFORCEMENT; NO CHALLENGE.


(A)           AT ALL TIMES, VALENTIS WILL RETAIN OWNERSHIP OF THE LICENSED
TECHNOLOGY, INCLUDING ALL EMBODIMENTS OF THE PATENT RIGHTS OR THE KNOW-HOW, THAT
IN EACH CASE IS OWNED BY VALENTIS AS OF THE EFFECTIVE DATE, AND ANY IMPROVEMENTS
MADE BY VALENTIS THEREOF, AND NOTHING HEREIN SHALL BE CONSTRUED TO LIMIT
VALENTIS’ RIGHT TO FREELY USE AND COMMERCIALIZE SUCH LICENSED TECHNOLOGY ITSELF
OR WITH THIRD PARTIES.  VALENTIS RETAINS THE RIGHT, AT ITS SOLE DISCRETION, TO
ENFORCE, MAINTAIN AND OTHERWISE PROTECT THE LICENSED TECHNOLOGY.  JUVARIS SHALL
GIVE VALENTIS NOTICE OF ANY INFRINGEMENT BY A THIRD PARTY OF ANY PATENT RIGHTS
OWNED OR CONTROLLED BY VALENTIS OR MISAPPROPRIATION OF THE KNOW-HOW WHICH COMES
TO JUVARIS’ ACTUAL KNOWLEDGE DURING THE TERM OF THIS AGREEMENT.  JUVARIS WILL
COOPERATE ON A COMMERCIALLY REASONABLE BASIS WITH VALENTIS WITH RESPECT TO ANY
ACTIONS VALENTIS MAY CHOOSE TO TAKE PURSUANT TO THIS SECTION 2.4, AND VALENTIS
WILL REIMBURSE JUVARIS FOR ITS REASONABLE COSTS IN THIS REGARD.


(B)           EXCEPT AS REQUIRED UNDER APPLICABLE LAW, JUVARIS SHALL NOT
PARTICIPATE, DIRECTLY OR INDIRECTLY, IN ANY OPPOSITION OR CHALLENGE TO THE
VALIDITY OR ENFORCEABILITY OF ANY PATENT RIGHT IN ANY FORUM AND JUVARIS SHALL
NOT ASSIST ANY THIRD PARTY IN ANY SUCH PARTICIPATION.  ANY BREACH BY JUVARIS OF
THIS SECTION 2.4(B) SHALL CONSTITUTE A MATERIAL BREACH OF

4


--------------------------------------------------------------------------------





 

this Agreement and any licenses or rights granted hereunder may, at Valentis’s
option, be terminable.


2.5           REPORTS, RECORDS AND AUDITS.


(A)           JUVARIS SHALL USE REASONABLE COMMERCIAL EFFORTS TO OBTAIN THE
RIGHT IN EACH AND EVERY AGREEMENT ENTERED INTO WITH A JUVARIS CUSTOMER TO
DISCLOSE TO VALENTIS THE ACTIVITIES, COMPOSITIONS OF MATTER OR ARTICLES OF
MANUFACTURE MADE OR UNDERTAKEN BY JUVARIS FOR THE BENEFIT OF SUCH JUVARIS
CUSTOMER.  WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH CALENDAR YEAR,
COMMENCING WITH THE FIRST CALENDAR YEAR AFTER THE EFFECTIVE DATE, JUVARIS,
UNLESS IN VIOLATION OF THE TERMS OF AN AGREEMENT BETWEEN JUVARIS AND A JUVARIS
CUSTOMER, SHALL DELIVER TO VALENTIS A WRITTEN REPORT WHICH SPECIFIES WITH
REASONABLE DETAIL THE ACTIVITIES, COMPOSITIONS OF MATTER OR ARTICLES OF
MANUFACTURE MADE OR UNDERTAKEN BY JUVARIS THAT ARE SUBJECT TO THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY PROCESS DEVELOPMENT AS TO WHICH JUVARIS
CLAIMS THE BENEFIT OF THE LICENSE GRANT OF SECTION 2.1.  THE REPORTS DELIVERED
BY JUVARIS TO VALENTIS PURSUANT TO THIS SECTION 2.5(A) SHALL BE CONFIDENTIAL
INFORMATION OF JUVARIS.


(B)           JUVARIS SHALL MAINTAIN RECORDS FULLY AND PROPERLY REFLECTING THOSE
ACTIVITIES TO BE REPORTED TO VALENTIS PURSUANT TO SECTION 2.5(A) (THE “RECORDS”)
IN SUFFICIENT DETAIL AND IN GOOD SCIENTIFIC MANNER APPROPRIATE FOR PATENT,
REGULATORY AND MANUFACTURING PURPOSES FOR AT LEAST THREE (3) YEARS AFTER THE
DATE OF DELIVERY OF THE REPORT CONTAINING SUCH INFORMATION.  UPON THE WRITTEN
REQUEST OF VALENTIS AND NOT MORE THAN ONCE IN EACH CALENDAR YEAR, JUVARIS SHALL
PERMIT AN INDEPENDENT THIRD PARTY, SELECTED BY VALENTIS AND REASONABLY
ACCEPTABLE TO JUVARIS, AT VALENTIS’ EXPENSE, TO HAVE ACCESS DURING NORMAL
BUSINESS HOURS TO SUCH OF THE RECORDS OF JUVARIS AS MAY BE REASONABLY NECESSARY
TO VERIFY COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS WELL AS THE ACCURACY
OF THE REPORTS HEREUNDER; PROVIDED, HOWEVER, THAT JUVARIS SHALL NOT BE OBLIGATED
TO DISCLOSE ANY INFORMATION IN SUCH RECORDS TO THE EXTENT SUCH DISCLOSURE WOULD
VIOLATE THE TERMS OF AN AGREEMENT BETWEEN JUVARIS AND A JUVARIS CUSTOMER. 
JUVARIS SHALL CERTIFY ANY STATEMENTS BY JUVARIS PERSONNEL AS TO THEIR ACCURACY
AND CORRECTNESS.


ARTICLE 3.

IMPROVEMENTS

Valentis shall be free to research, develop and patent any improvements made by
Valentis to the Licensed Technology and, except as expressly set forth herein,
no rights shall be or are to be construed as granted under this Agreement to
Juvaris to any patents or patent applications (other than the Patent Rights)
arising from such activities.


ARTICLE 4.

REPORTS AND RECORDS


4.1           REPORTS.  JUVARIS SHALL MAKE A WRITTEN REPORT TO VALENTIS WITHIN
THIRTY (30) DAYS AFTER EACH ANNIVERSARY OF THE EFFECTIVE DATE DESCRIBING
JUVARIS’ ACTIVITIES UNDER THE RIGHTS GRANTED TO JUVARIS PURSUANT TO SECTION
2.1.  EACH SUCH REPORT SHALL ALSO CONTAIN A WRITTEN

5


--------------------------------------------------------------------------------





 

certification that Juvaris is in material compliance with all relevant terms and
conditions of this Agreement.  Valentis shall treat all such reports as
Confidential Information of Juvaris.


4.2           RECORDS.  JUVARIS SHALL, AND SHALL CAUSE ANY JUVARIS CUSTOMER TO
USE REASONABLE EFFORTS TO, KEEP COMPLETE, TRUE AND ACCURATE BOOKS OF ACCOUNT AND
RECORDS FOR THE PURPOSE OF DETERMINING COMPLIANCE WITH THIS AGREEMENT.


ARTICLE 5.

CONFIDENTIALITY


5.1           CONFIDENTIAL INFORMATION.  EXCEPT AS EXPRESSLY PROVIDED HEREIN,
THE PARTIES AGREE THAT, FOR THE TERM OF THIS AGREEMENT AND FOR FIVE (5) YEARS
THEREAFTER, THE RECEIVING PARTY SHALL KEEP CONFIDENTIAL AND SHALL NOT PUBLISH OR
OTHERWISE DISCLOSE, AND SHALL NOT USE FOR ANY PURPOSE EXCEPT FOR THE PURPOSES
CONTEMPLATED BY THIS AGREEMENT, ANY CONFIDENTIAL INFORMATION FURNISHED TO SUCH
RECEIVING PARTY BY A DISCLOSING PARTY HERETO, EXCEPT TO THE EXTENT THAT IT CAN
BE ESTABLISHED BY THE RECEIVING PARTY BY WRITTEN PROOF THAT SUCH CONFIDENTIAL
INFORMATION:


(A)           WAS ALREADY KNOWN TO THE RECEIVING PARTY, OTHER THAN UNDER AN
OBLIGATION OF CONFIDENTIALITY TO THE DISCLOSING PARTY, AT THE TIME OF
DISCLOSURE;


(B)           WAS GENERALLY AVAILABLE TO THE PUBLIC OR OTHERWISE PART OF THE
PUBLIC DOMAIN AT THE TIME OF ITS DISCLOSURE TO THE RECEIVING PARTY;


(C)           BECAME GENERALLY AVAILABLE TO THE PUBLIC OR OTHERWISE PART OF THE
PUBLIC DOMAIN AFTER ITS DISCLOSURE OTHER THAN THROUGH ANY ACT OR OMISSION OF THE
RECEIVING PARTY IN BREACH OF THIS AGREEMENT; OR


(D)           WAS SUBSEQUENTLY DISCLOSED TO THE RECEIVING PARTY BY A PERSON OR
ENTITY WITH NO OBLIGATION TO THE DISCLOSING PARTY WITH RESPECT TO SUCH
INFORMATION.


5.2           PERMITTED USE AND DISCLOSURES.  EACH PARTY HERETO MAY USE OR
DISCLOSE INFORMATION DISCLOSED TO IT BY THE OTHER PARTY TO THE EXTENT SUCH USE
OR DISCLOSURE IS REASONABLY NECESSARY FOR THE PURPOSES CONTEMPLATED BY THIS
AGREEMENT, AND IN SUCH CASE PURSUANT TO A CONFIDENTIALITY AGREEMENT NO LESS
RESTRICTIVE THAN THE TERMS SET FORTH IN THIS ARTICLE 5, OR IN COMPLYING WITH
APPLICABLE LAW OR GOVERNMENT REGULATIONS; PROVIDED, HOWEVER, THAT IF A PARTY IS
REQUIRED TO MAKE ANY SUCH DISCLOSURE OF THE OTHER PARTY’S CONFIDENTIAL
INFORMATION, OTHER THAN PURSUANT TO SUCH A CONFIDENTIALITY AGREEMENT, IT WILL
GIVE REASONABLE ADVANCE NOTICE TO SUCH OTHER PARTY OF SUCH DISCLOSURE. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, JUVARIS SHALL BE FREE TO
DISCLOSE THE LICENSED TECHNOLOGY TO THE EXTENT SUCH DISCLOSURE IS REQUIRED IN
ITS FILINGS WITH REGULATORY AND PATENT AUTHORITIES.


5.3           CONFIDENTIAL TERMS.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, EACH
PARTY AGREES THAT THE TERMS OF THIS AGREEMENT AND THE TRANSACTION AND
RELATIONSHIP WITH EACH OTHER CONSTITUTE CONFIDENTIAL INFORMATION AND ARE NOT TO
BE DISCLOSED TO ANY THIRD PARTY WITHOUT THE CONSENT OF THE OTHER PARTY; PROVIDED
THAT DISCLOSURES MAY BE MADE AS REQUIRED BY SECURITIES OR

6


--------------------------------------------------------------------------------





 

other applicable laws, or to a party’s accountants, attorneys and other
professional advisors, and potential partners and investors.


5.4           EXISTENCE OF AGREEMENT.  THE PARTIES HEREBY AGREE THAT THE
CONSUMMATION OF THIS AGREEMENT, BUT NOT ANY OF THE TERMS HEREOF, EXCEPT AS
OTHERWISE PERMITTED PURSUANT TO SECTION 5.3, SHALL BE DEEMED TO BE IN THE PUBLIC
DOMAIN AND MAY BE ANNOUNCED OR OTHERWISE REFERRED TO BY A PARTY AS DEEMED
APPROPRIATE.


ARTICLE 6.

REPRESENTATIONS AND WARRANTIES


6.1           REPRESENTATIONS AND WARRANTIES.


(A)           VALENTIS REPRESENTS AND WARRANTS THAT:  (I) IT IS THE SOLE AND
EXCLUSIVE OWNER OR EXCLUSIVE LICENSEE OF ALL RIGHT, TITLE AND INTEREST IN THE
LICENSED TECHNOLOGY; (II) IT HAS THE LEGAL RIGHT, AUTHORITY AND POWER TO ENTER
INTO THIS AGREEMENT, AND TO GRANT THE LICENSES GRANTED HEREIN; (III) IT HAS NOT
PREVIOUSLY GRANTED AND WILL NOT GRANT ANY RIGHTS IN THE LICENSED TECHNOLOGY THAT
CONFLICT WITH THE RIGHTS AND LICENSES GRANTED TO JUVARIS HEREIN; (IV) THIS
AGREEMENT SHALL CONSTITUTE A VALID AND BINDING OBLIGATION OF VALENTIS
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS; AND (V) THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT BY VALENTIS SHALL NOT RESULT IN A BREACH OF ANY
AGREEMENT, CONTRACT OR OTHER ARRANGEMENT TO WHICH IT IS A PARTY.


(B)           JUVARIS REPRESENTS AND WARRANTS THAT: (I) IT HAS THE LEGAL RIGHT,
AUTHORITY AND POWER TO ENTER INTO THIS AGREEMENT; (II) THIS AGREEMENT SHALL
CONSTITUTE A VALID AND BINDING OBLIGATION OF JUVARIS ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS; AND (III) THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT BY JUVARIS SHALL NOT RESULT IN A BREACH OF ANY AGREEMENT, CONTRACT OR
OTHER ARRANGEMENT TO WHICH IT IS A PARTY.


6.2           DISCLAIMER.  NOTHING IN THIS AGREEMENT IS OR SHALL BE CONSTRUED
AS:


(A)           A WARRANTY OR REPRESENTATION BY VALENTIS AS TO THE VALIDITY OR
SCOPE OF ANY CLAIM OR PATENT WITHIN THE PATENT RIGHTS;


(B)           A WARRANTY OR REPRESENTATION BY VALENTIS THAT ANYTHING MADE, USED,
SOLD, OR OTHERWISE DISPOSED OF UNDER ANY LICENSE GRANTED IN THIS AGREEMENT IS OR
WILL BE FREE FROM INFRINGEMENT OF ANY PATENT RIGHTS OR OTHER INTELLECTUAL
PROPERTY RIGHT OF ANY THIRD PARTY;


(C)           AN OBLIGATION TO BRING OR PROSECUTE ACTIONS OR SUITS AGAINST THIRD
PARTIES FOR INFRINGEMENT OF ANY OF THE PATENT RIGHTS; OR


(D)           GRANTING BY IMPLICATION, ESTOPPEL, OR OTHERWISE ANY LICENSES OR
RIGHTS UNDER PATENTS OR OTHER RIGHTS OF VALENTIS OR THIRD PARTIES, REGARDLESS OF
WHETHER SUCH PATENTS OR OTHER RIGHTS ARE DOMINANT OR SUBORDINATE TO ANY PATENT
WITHIN THE PATENT RIGHTS.

(e)           An obligation by Valentis to maintain any of the patent
applications and patents listed on Schedule 1.9 hereto.

7


--------------------------------------------------------------------------------





 


6.3           NO WARRANTIES.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTION 6.1, NEITHER PARTY GRANTS ANY WARRANTY, EXPRESS OR IMPLIED, EITHER IN
FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY
SPECIFICALLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OF TITLE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.


ARTICLE 7.

INDEMNIFICATION


7.1           JUVARIS AGREES TO INDEMNIFY, DEFEND AND HOLD VALENTIS AND ITS
DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES, CONTRACTORS AND AGENTS (EACH, AN
“INDEMNITEE”) HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS,
DEMANDS, EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS AND PROFESSIONAL
FEES AND OTHER COSTS OF LITIGATION), LOSSES OR CAUSES OF ACTION BROUGHT BY THIRD
PARTIES (EACH, WHETHER BY A JUVARIS PARTNER OR A JUVARIS CUSTOMER, A
“LIABILITY”) ARISING OUT OF (I) THE POSSESSION, MANUFACTURE, USE, SALE OR OTHER
DISPOSITION OF JUVARIS PRODUCTS OR THE PROVISION OF PROCESS DEVELOPMENT, WHETHER
BASED ON BREACH OF WARRANTY, NEGLIGENCE, PRODUCT LIABILITY OR OTHERWISE; (II)
THE USE BY JUVARIS OR JUVARIS’ CUSTOMERS OF THE LICENSED TECHNOLOGY LICENSED
HEREUNDER; (III) ANY BREACH OF A WARRANTY, REPRESENTATION OR COVENANT GRANTED TO
VALENTIS HEREUNDER; OR (IV) THE EXERCISE OF ANY RIGHT GRANTED TO JUVARIS OR A
JUVARIS CUSTOMER PURSUANT TO THIS AGREEMENT; EXCEPT, IN EACH CASE, TO THE EXTENT
DUE TO (A) AN INDEMNITEE’S NEGLIGENCE OR WILLFUL MISCONDUCT OR VIOLATION OF
APPLICABLE LAWS OR BREACH OF ITS REPRESENTATIONS AND WARRANTIES MADE IN ARTICLE
6 ABOVE OR (B) THE INFRINGEMENT OF THE LICENSED TECHNOLOGY ON THE INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES, BUT ONLY TO THE EXTENT SUCH INFRINGEMENT IS
DUE TO THE LICENSED TECHNOLOGY IN THE FORM PROVIDED BY VALENTIS AND NOT DUE TO
ANY MODIFICATIONS MADE TO SUCH LICENSED TECHNOLOGY BY JUVARIS OR ANY JUVARIS
PARTNERS OR JUVARIS CUSTOMERS.


7.2           AN INDEMNITEE THAT INTENDS TO CLAIM INDEMNIFICATION UNDER THIS
ARTICLE 7 SHALL (I) PROMPTLY NOTIFY JUVARIS IN WRITING OF ANY LIABILITY WITH
RESPECT TO WHICH THE INDEMNITEE INTENDS TO CLAIM SUCH INDEMNIFICATION, (II) GIVE
JUVARIS SOLE CONTROL OF THE DEFENSE AND/OR SETTLEMENT THEREOF, AND (III) PROVIDE
JUVARIS, AT JUVARIS’ EXPENSE, WITH REASONABLE ASSISTANCE AND FULL INFORMATION
WITH RESPECT TO SUCH LIABILITY.  JUVARIS SHALL NOT SETTLE ANY CLAIM, SUIT OR
PROCEEDING SUBJECT TO THIS ARTICLE 7 OR OTHERWISE CONSENT TO AN ADVERSE JUDGMENT
IN SUCH CLAIM, SUIT OR PROCEEDING IF THE SAME MATERIALLY DIMINISHES THE RIGHTS
OR INTERESTS OF THE INDEMNITEE WITHOUT THE EXPRESS WRITTEN CONSENT OF THE
INDEMNITEE.  NOTWITHSTANDING THE FOREGOING, JUVARIS SHALL HAVE NO OBLIGATIONS
FOR ANY LIABILITY IF THE INDEMNITEE SEEKING INDEMNIFICATION MAKES ANY ADMISSION,
SETTLEMENT OR OTHER COMMUNICATION REGARDING SUCH LIABILITY WITHOUT THE PRIOR
WRITTEN CONSENT OF JUVARIS, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.

8


--------------------------------------------------------------------------------





 


ARTICLE 8.

TERM AND TERMINATION


8.1           TERM.  THE TERM OF THIS AGREEMENT WILL COMMENCE ON THE EFFECTIVE
DATE AND REMAIN IN FULL FORCE AND EFFECT UNTIL THE EXPIRATION OF THE LAST OF THE
PATENTS, UNLESS EARLIER TERMINATED IN ACCORDANCE WITH THIS ARTICLE 8.  IF THIS
AGREEMENT HAS NOT BEEN TERMINATED EARLIER IN ACCORDANCE WITH THIS ARTICLE 8,
UPON THE EXPIRATION OF THE PATENTS, ALL LICENSES TO THE KNOW-HOW GRANTED IN
ARTICLE 2 SHALL BECOME FULLY PAID-UP, ROYALTY FREE, PERPETUAL AND IRREVOCABLE.


8.2           TERMINATION FOR CAUSE.


(A)           EITHER PARTY MAY TERMINATE THIS AGREEMENT IN THE EVENT THE OTHER
PARTY HAS MATERIALLY BREACHED OR DEFAULTED IN THE PERFORMANCE OF ANY OF ITS
OBLIGATIONS HEREUNDER, AND SUCH DEFAULT HAS CONTINUED FOR THIRTY (30) DAYS AFTER
WRITTEN NOTICE THEREOF WAS PROVIDED TO THE BREACHING PARTY BY THE NON-BREACHING
PARTY.  ANY TERMINATION SHALL BECOME EFFECTIVE AT THE END OF SUCH THIRTY (30)
DAY PERIOD UNLESS THE BREACHING PARTY HAS CURED ANY SUCH BREACH OR DEFAULT PRIOR
TO THE EXPIRATION OF SUCH PERIOD.  NOTWITHSTANDING THE FOREGOING, IF THE PARTY
ALLEGED TO BE IN BREACH OF THIS AGREEMENT DISPUTES SUCH BREACH BY WRITTEN NOTICE
TO THE OTHER PARTY WITHIN SUCH THIRTY (30) DAY PERIOD, THE NON-BREACHING PARTY
SHALL NOT HAVE THE RIGHT TO TERMINATE THIS AGREEMENT UNLESS IT HAS BEEN
DETERMINED THAT THIS AGREEMENT WAS MATERIALLY BREACHED IN ACCORDANCE WITH
SECTION 9.12 BELOW, AND THE BREACHING PARTY FAILS TO COMPLY WITH ITS OBLIGATIONS
HEREUNDER WITHIN THIRTY (30) DAYS AFTER SUCH DETERMINATION.  ANY SUCH BREACH OR
DEFAULT BY JUVARIS ALONE SHALL NOT AFFECT ANY SUBLICENSE GRANTED TO A JUVARIS
CUSTOMER ALONE SHALL NOT AFFECT THE RIGHTS GRANTED HEREUNDER TO ANY OTHER
JUVARIS CUSTOMER.


(B)           IN THE EVENT A JUVARIS CUSTOMER HAS MATERIALLY BREACHED OR
DEFAULTED IN THE PERFORMANCE OF ANY OF ITS OBLIGATIONS HEREUNDER, VALENTIS MAY
REQUIRE JUVARIS TO TERMINATE, AND JUVARIS WILL TERMINATE, ANY LICENSE GRANTED BY
JUVARIS TO SUCH JUVARIS CUSTOMER PURSUANT TO SECTION 2.2, PROVIDED THAT SUCH
DEFAULT HAS CONTINUED FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF WAS
PROVIDED TO THE BREACHING PARTY BY JUVARIS.  ANY TERMINATION SHALL BECOME
EFFECTIVE AT THE END OF SUCH THIRTY (30) DAY PERIOD UNLESS THE BREACHING PARTY
HAS CURED ANY SUCH BREACH OR DEFAULT PRIOR TO THE EXPIRATION OF SUCH PERIOD. 
ANY SUCH BREACH OR DEFAULT BY A JUVARIS CUSTOMER ALONE, SHALL NOT AFFECT JUVARIS
OR ITS RELATED OBLIGATIONS, AND ANY SUCH BREACH OR DEFAULT BY A JUVARIS CUSTOMER
ALONE SHALL NOT AFFECT THE RIGHTS GRANTED HEREUNDER TO ANY OTHER JUVARIS
CUSTOMER.


8.3           TERMINATION FOR INSOLVENCY.  IF VOLUNTARY OR INVOLUNTARY
PROCEEDINGS BY OR AGAINST A PARTY ARE INSTITUTED IN BANKRUPTCY UNDER ANY
INSOLVENCY LAW, OR A RECEIVER OR CUSTODIAN IS APPOINTED FOR SUCH PARTY, OR
PROCEEDINGS ARE INSTITUTED BY OR AGAINST SUCH PARTY FOR CORPORATE REORGANIZATION
OR THE DISSOLUTION OF SUCH PARTY, WHICH PROCEEDINGS, IF INVOLUNTARY, SHALL NOT
HAVE BEEN DISMISSED WITHIN SIXTY (60) DAYS AFTER THE DATE OF FILING, OR IF SUCH
PARTY MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR SUBSTANTIALLY ALL OF
THE ASSETS OF SUCH PARTY ARE SEIZED OR ATTACHED AND NOT RELEASED WITHIN SIXTY
(60) DAYS THEREAFTER, THE OTHER PARTY, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, MAY IMMEDIATELY TERMINATE THIS AGREEMENT EFFECTIVE UPON NOTICE OF SUCH
TERMINATION.


8.4           TERMINATION BY JUVARIS.  JUVARIS MAY TERMINATE THIS AGREEMENT FOR
ANY BUSINESS REASON UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO VALENTIS.  FOR
CLARITY, ANY SUCH TERMINATION BY JUVARIS UNDER THIS SECTION 8.4 SHALL NOT
RELIEVE JUVARIS OF ITS OBLIGATION TO PAY TO VALENTIS THE AMOUNT SET FORTH IN
SECTION 2.1 ABOVE ON THE DATE SET FORTH THEREIN.

9


--------------------------------------------------------------------------------





 


8.5           EFFECT OF TERMINATION.


(A)           ACCRUED RIGHTS AND OBLIGATIONS.  TERMINATION OF THIS AGREEMENT FOR
ANY REASON SHALL NOT RELEASE ANY PARTY HERETO FROM ANY LIABILITY WHICH, AT THE
TIME OF SUCH TERMINATION, HAS ALREADY ACCRUED TO THE OTHER PARTY OR WHICH IS
ATTRIBUTABLE TO A PERIOD PRIOR TO SUCH TERMINATION NOR PRECLUDE EITHER PARTY
FROM PURSUING ANY RIGHTS AND REMEDIES IT MAY HAVE HEREUNDER OR AT LAW OR IN
EQUITY WITH RESPECT TO ANY BREACH OF THIS AGREEMENT.  IT IS UNDERSTOOD AND
AGREED THAT MONETARY DAMAGES MAY NOT BE A SUFFICIENT REMEDY FOR ANY BREACH OF
THIS AGREEMENT AND THAT THE NONBREACHING PARTY MAY BE ENTITLED TO INJUNCTIVE
RELIEF AS A REMEDY FOR ANY SUCH BREACH. SUCH REMEDY SHALL NOT BE DEEMED TO BE
THE EXCLUSIVE REMEDY FOR ANY SUCH BREACH OF THIS AGREEMENT, BUT SHALL BE IN
ADDITION TO ALL OTHER REMEDIES AVAILABLE AT LAW OR IN EQUITY.


(B)           RETURN OF CONFIDENTIAL INFORMATION.  UPON ANY TERMINATION OF THIS
AGREEMENT, JUVARIS AND VALENTIS SHALL PROMPTLY RETURN TO THE OTHER PARTY ALL
CONFIDENTIAL INFORMATION, INCLUDING WITHOUT LIMITATION, ANY KNOW-HOW RECEIVED
FROM THE OTHER PARTY (EXCEPT VALENTIS MAY RETAIN COPIES OF ANY REPORTS OR
RECORDS FURNISHED PURSUANT TO ARTICLES 2 AND 4).


(C)           LICENSES.  EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 8, ALL
LICENSES GRANTED HEREUNDER SHALL TERMINATE UPON THE TERMINATION OF THIS
AGREEMENT.


8.6           SURVIVAL.  SECTIONS 2.6, 7.3, 8.4 AND 8.5, ARTICLES 1, 5, 7, AND 9
OF THIS AGREEMENT SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT
FOR ANY REASON.  ANY SUBLICENSES GRANTED BY JUVARIS UNDER AND IN ACCORDANCE WITH
THE TERMS OF ARTICLE 2 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.


ARTICLE 9.


MISCELLANEOUS PROVISIONS


9.1           GOVERNING LAWS.  THIS AGREEMENT AND ANY DISPUTE, INCLUDING WITHOUT
LIMITATION ANY ARBITRATION, ARISING FROM THE PERFORMANCE OR BREACH HEREOF SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REFERENCE TO CONFLICTS OF LAWS PRINCIPLES.


9.2           ASSIGNMENT.  NEITHER PARTY MAY TRANSFER OR ASSIGN THIS AGREEMENT,
DIRECTLY OR INDIRECTLY, OR ANY OF ITS RIGHTS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT, WHICH SHALL NOT BE REASONABLY WITHHELD, OF THE OTHER PARTY, OTHER THAN
(A) TO ONE OR MORE AFFILIATES, OR (B) TO A SUCCESSOR IN CONNECTION WITH THE
TRANSFER OR SALE OF ALL OR SUBSTANTIALLY ALL OF ITS BUSINESS RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT.  ANY ATTEMPTED TRANSFER OR ASSIGNMENT IN
VIOLATION OF THIS SECTION 9.2 SHALL BE VOID; PROVIDED:


(A)           VALENTIS SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
IMMEDIATELY IN THE EVENT OF A CHANGE OF CONTROL OR ASSIGNMENT BY JUVARIS TO A
THIRD PARTY POTENTIAL INFRINGER, PROVIDED THAT VALENTIS, PRIOR TO SUCH CHANGE OF
CONTROL OR ASSIGNMENT, HAS PROVIDED AN ACCURATE AND UPDATED LIST OF THIRD PARTY
INFRINGERS TO JUVARIS AND PROVIDED FURTHER THAT, IN THE EVENT OF SUCH
TERMINATION, SUCH THIRD PARTY POTENTIAL INFRINGER RECEIVING CONTROL OF

10


--------------------------------------------------------------------------------





 

Juvaris or assignment by Juvaris of this Agreement shall have the right to
continue practicing the rights and licenses granted hereunder, but only with
respect to the Juvaris Products under development and/or commercialization at
the time of such assignment by Juvaris that are the subject of the assignment to
such Third Party.  Notwithstanding anything herein to the contrary, in the event
that a Third Party Potential Infringer receives assignment of this Agreement,
such assignment shall in no way be a waiver by Valentis of any pre-existing
claim for infringement of the Licensed Technology that Valentis may have against
such Third Party Potential Infringer prior to such assignment or grant of any
license by Valentis to such Third Party Potential Infringer under the Licensed
Technology, except for the rights and licenses to develop and commercialize
Juvaris Products expressly granted in the foregoing sentence.  As used herein, a
“Third Party Potential Infringer” shall mean an entity or person against whom
Valentis had filed an action for the infringement of the Licensed Technology
and/or is then engaged in active licensing discussions with Valentis with
respect to the Licensed Technology, in each case prior to a change of control or
assignment by Juvaris to such entity, and whom was previously identified by
Valentis to Juvaris as a Third Party Potential Infringer.


(B)           IN THE EVENT OF A PERMITTED ACQUISITION OF ALL OR SUBSTANTIALLY
ALL OF A PARTY’S ASSETS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT, THE
ORIGINAL PARTY’S (OR ITS SUCCESSOR’S) OBLIGATIONS HEREUNDER, INCLUDING THE
OBLIGATION TO MAKE PAYMENT UNDER SECTION 2.1 ABOVE, SHALL CONTINUE.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND
THEIR PERMITTED SUCCESSORS AND ASSIGNS.


9.3           WAIVER.  NO WAIVER OF ANY RIGHTS SHALL BE EFFECTIVE UNLESS
CONSENTED TO IN WRITING BY THE PARTY TO BE CHARGED AND THE WAIVER OF ANY BREACH
OR DEFAULT SHALL NOT CONSTITUTE A WAIVER OF ANY OTHER RIGHT HEREUNDER OR ANY
SUBSEQUENT BREACH OR DEFAULT.


9.4           SEVERABILITY.  IN THE EVENT THAT ANY PROVISIONS OF THIS AGREEMENT
ARE DETERMINED TO BE INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION, THE REMAINDER OF THE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT WITHOUT SAID PROVISION.


9.5           NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS HEREUNDER
SHALL BE IN WRITING AND SHALL BE DELIVERED OR SENT IN EACH CASE TO THE
RESPECTIVE ADDRESS SPECIFIED BELOW, OR SUCH OTHER ADDRESS AS MAY BE SPECIFIED IN
WRITING TO THE OTHER PARTY HERETO, AND SHALL BE EFFECTIVE ON RECEIPT:

 

If to VALENTIS:

 

 

 

Valentis, Inc.

 

863A Mitten Road

 

Burlingame, California 94010

 

Attn:

Benjamin F. McGraw, III, Pharm. D.

 

 

President and Chief Executive Officer

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Liner Yankelevitz Sunshine & Regenstreif LLP

 

199 Fremont St, 20th Floor

11


--------------------------------------------------------------------------------




 

San Francisco, Ca 94105

 

Attn: Gregory Alan Rutchik, Esq.

 

 

 

 

 

If to JUVARIS:

 

 

 

Juvaris Biotherapeutics, Inc.

 

6200 Stoneridge Mall Road, 3F

 

Pleasanton, CA 94588

 

Attn: President/CEO

 

Fax: 925-399-6100

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Wilson Sonsini Goodrich & Rosati P.C.

 

12235 El Camino Real, Suite 200

 

San Diego, CA 92130

 

Attn: Technology Transactions

 

 

 

 


9.6           INDEPENDENT CONTRACTORS.  BOTH PARTIES ARE INDEPENDENT CONTRACTORS
UNDER THIS AGREEMENT.  NOTHING CONTAINED IN THIS AGREEMENT IS INTENDED NOR IS TO
BE CONSTRUED SO AS TO CONSTITUTE VALENTIS OR JUVARIS AS PARTNERS OR JOINT
VENTURERS WITH RESPECT TO THIS AGREEMENT.  EXCEPT AS EXPRESSLY PROVIDED HEREIN,
NEITHER PARTY SHALL HAVE ANY EXPRESS OR IMPLIED RIGHT OR AUTHORITY TO ASSUME OR
CREATE ANY OBLIGATIONS ON BEHALF OF OR IN THE NAME OF THE OTHER PARTY OR TO BIND
THE OTHER PARTY TO ANY OTHER CONTRACT, AGREEMENT, OR UNDERTAKING WITH ANY THIRD
PARTY.


9.7           COMPLIANCE WITH LAWS.  IN EXERCISING THEIR RIGHTS UNDER THIS
LICENSE, THE PARTIES SHALL COMPLY IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
OF ANY AND ALL APPLICABLE LAWS, REGULATIONS, RULES AND ORDERS OF ANY
GOVERNMENTAL BODY HAVING JURISDICTION OVER THE EXERCISE OF RIGHTS UNDER THIS
AGREEMENT. JUVARIS SHALL, WITH RESPECT TO THE PATENT RIGHTS, ABIDE BY ALL
APPLICABLE PATENT MARKING STATUTES AND, AS ADVISED BY ITS OWN COUNSEL, MARK ANY
JUVARIS PRODUCTS ACCORDINGLY.


9.8           BANKRUPTCY.  ALL RIGHTS AND LICENSES GRANTED UNDER OR PURSUANT TO
THIS AGREEMENT BY VALENTIS TO JUVARIS, FOR ALL PURPOSES OF SECTION 365(N) OF
TITLE XI OF THE UNITED STATES CODE (“TITLE XI”), LICENSES OF RIGHTS TO
“INTELLECTUAL PROPERTY” AS DEFINED IN TITLE XI.  DURING THE TERM OF THIS
AGREEMENT VALENTIS SHALL CREATE AND MAINTAIN CURRENT COPIES TO THE EXTENT
PRACTICABLE OF ALL LICENSED TECHNOLOGY.  IF A BANKRUPTCY PROCEEDING IS COMMENCED
BY OR AGAINST VALENTIS UNDER TITLE XI, JUVARIS SHALL BE ENTITLED TO A COPY OF
ANY AND ALL SUCH INTELLECTUAL PROPERTY AND ALL EMBODIMENTS OF SUCH INTELLECTUAL
PROPERTY, AND THE SAME, IF NOT IN THE POSSESSION OF JUVARIS, SHALL BE PROMPTLY
DELIVERED TO IT (A) UPON JUVARIS’ WRITTEN REQUEST FOLLOWING THE COMMENCEMENT OF
SUCH BANKRUPTCY PROCEEDING, UNLESS VALENTIS, OR ITS TRUSTEE OR RECEIVER, ELECTS
WITHIN THIRTY (30) DAYS TO CONTINUE TO PERFORM ALL OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, OR (B) IF NOT DELIVERED AS PROVIDED UNDER CLAUSE (A) ABOVE, UPON
JUVARIS’ REQUEST FOLLOWING THE REJECTION OF THIS AGREEMENT BY OR ON BEHALF OF
VALENTIS.  IF JUVARIS HAS TAKEN POSSESSION OF ALL APPLICABLE

12


--------------------------------------------------------------------------------





 

embodiments of the intellectual property of Valentis pursuant to this Section
9.8 and the trustee in bankruptcy of Valentis does not reject this Agreement,
Juvaris shall return such embodiments upon request.  If Valentis seeks or
involuntarily is placed under Title XI and the trustee rejects this Agreement as
contemplated under 11 U.S.C. 365(n)(1), Juvaris hereby elects, pursuant to
Section 365(n) of Title XI, to retain all rights granted to it under this
Agreement to the extent permitted by law.


9.9           USE OF NAMES.  NEITHER PARTY SHALL USE THE NAME OR TRADEMARKS OF
THE OTHER PARTY, EXCEPT TO THE EXTENT THAT A PARTY IS PERMITTED TO USE THE
CONFIDENTIAL INFORMATION OF THE OTHER PARTY PURSUANT TO ARTICLE 5, WITHOUT THE
PRIOR WRITTEN CONSENT OF SUCH OTHER PARTY.


9.10         FURTHER ACTIONS.  EACH PARTY AGREES TO EXECUTE, ACKNOWLEDGE AND
DELIVER SUCH FURTHER INSTRUMENTS, AND DO SUCH OTHER ACTS, AS MAY BE NECESSARY
AND APPROPRIATE IN ORDER TO CARRY OUT THE PURPOSES AND INTENT OF THIS AGREEMENT.


9.11         LIMITATION OF LIABILITY.  IN NO EVENT WILL EITHER PARTY BE LIABLE
FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES ARISING IN ANY
WAY OUT OF THIS AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY.  THIS
LIMITATION WILL APPLY EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE
OF ANY LIMITED WARRANTY PROVIDED HEREIN.


9.12         ARBITRATION.


(A)           SOLELY WITH RESPECT TO ANY DISPUTE BETWEEN THE PARTIES TO THIS
AGREEMENT (OTHER THAN ANY DISPUTE WHICH ARISES OUT OF OR RELATES TO
INFRINGEMENT, VALIDITY AND/OR ENFORCEABILITY OF THE PATENT RIGHTS) UPON TEN (10)
DAYS WRITTEN NOTICE, ANY PARTY INVOLVED IN THE DISPUTE MAY INITIATE ARBITRATION
BY GIVING NOTICE TO THAT EFFECT TO THE OTHER PARTY OR PARTIES INVOLVED IN THE
DISPUTE AND BY FILING THE NOTICE WITH THE AMERICAN ARBITRATION ASSOCIATION OR
ITS SUCCESSOR ORGANIZATION (“AAA”) IN ACCORDANCE WITH ITS COMMERCIAL ARBITRATION
RULES.  SUCH DISPUTE SHALL THEN BE SETTLED BY ARBITRATION IN SAN MATEO COUNTY,
IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AAA OR OTHER RULES
AGREED TO BY THE PARTIES INVOLVED IN THE DISPUTE, BY A PANEL OF ONE NEUTRAL
ARBITRATOR, WHO SHALL BE SELECTED BY THE PARTIES INVOLVED IN THE DISPUTE USING
THE PROCEDURES FOR ARBITRATOR SELECTION OF THE AAA.


(B)           THE PARTIES ACKNOWLEDGE THAT THIS AGREEMENT EVIDENCES A
TRANSACTION INVOLVING INTERSTATE COMMERCE. INSOFAR AS IT APPLIES, THE UNITED
STATES ARBITRATION ACT SHALL GOVERN THE INTERPRETATION OF, ENFORCEMENT OF, AND
PROCEEDINGS PURSUANT TO THE ARBITRATION CLAUSE IN THIS AGREEMENT.  EXCEPT
INSOFAR AS THE UNITED STATES ARBITRATION ACT APPLIES TO SUCH MATTERS, THE
AGREEMENT TO ARBITRATE SET FORTH IN THIS SECTION 9.12 SHALL BE CONSTRUED, AND
THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH,
THE SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA.


(C)           THE ARBITRATOR SHALL RENDER ITS DECISION AND AWARD, INCLUDING A
STATEMENT OF REASONS UPON WHICH SUCH AWARD IS BASED, WITHIN THIRTY (30) DAYS
AFTER THE ARBITRATION HEARING.  THE DECISION SHALL BE IN WRITING AND SHALL BE
BINDING UPON THE PARTIES INVOLVED IN THE

13


--------------------------------------------------------------------------------





 

dispute, final and non-appealable. Judgment upon the award rendered by the panel
may be entered in any court having jurisdiction thereof in accordance with
Section 9.13(a).


(D)           EXCEPT AS PROVIDED UNDER THE UNITED STATES ARBITRATION ACT AND
WITH RESPECT TO THE INFRINGEMENT, VALIDITY AND/OR ENFORCEABILITY OF THE PATENT
RIGHTS, NO ACTION AT LAW OR IN EQUITY BASED UPON ANY DISPUTE THAT IS SUBJECT TO
ARBITRATION UNDER THIS SECTION 9.12 SHALL BE INSTITUTED.


(E)           ALL EXPENSES OF ANY ARBITRATION PURSUANT TO THIS SECTION 9.12,
INCLUDING FEES AND EXPENSES OF THE PARTIES’ ATTORNEYS, FEES AND EXPENSES OF THE
ARBITRATORS, AND FEES AND EXPENSES OF ANY WITNESS OR THE COST OF ANY PROOF
PRODUCED AT THE REQUEST OF THE ARBITRATORS, SHALL BE PAID BY THE NON-PREVAILING
PARTY.


9.13         VENUE; JURISDICTION.


(A)           ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY SEEKING TO
ENFORCE ANY PROVISION OF, OR BASED ON ANY RIGHT ARISING OUT OF, THIS AGREEMENT
MAY BE BROUGHT AGAINST ANY OF THE PARTIES IN THE COURTS OF THE STATE OF
CALIFORNIA, COUNTY OF SAN MATEO .  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE STATE COURTS OF THE STATE OF CALIFORNIA AND THE COUNTRY OF
SAN MATEO AND TO THE JURISDICTION OF ANY UNITED STATES DISTRICT COURT IN THE
STATE OF CALIFORNIA, COUNTY OF SAN MATEO, FOR THE PURPOSE OF ANY SUIT, ACTION,
OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF BROUGHT BY ANY PARTY OR ITS SUCCESSORS OR ASSIGNS.


(B)           PROCESS IN ANY ACTION OR PROCEEDING SEEKING TO ENFORCE ANY
PROVISION OF, OR BASED ON ANY RIGHT ARISING OUT OF, THIS AGREEMENT MAY BE SERVED
ON ANY PARTY BY REGISTERED MAIL AT THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN
PURSUANT TO SECTION 9.5.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.  EACH PARTY
FURTHER AGREES THAT FINAL JUDGMENT AGAINST IT IN ANY SUCH ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION WITHIN OR OUTSIDE THE UNITED STATES OF
AMERICA BY SUIT ON THE JUDGMENT, A CERTIFIED OR EXEMPLIFIED COPY OF WHICH SHALL
BE CONCLUSIVE EVIDENCE OF THE FACT AND OF THE AMOUNT OF ITS LIABILITY.


(C)           EACH PARTY AGREES THAT IT SHALL NOT, AND THAT IT SHALL INSTRUCT
THOSE IN ITS CONTROL NOT TO, TAKE ANY ACTION TO FRUSTRATE OR PREVENT THE
ENFORCEMENT OF ANY WRIT, DECREE, FINAL JUDGMENT, AWARD (ARBITRAL OR OTHERWISE)
OR ORDER ENTERED AGAINST IT WITH RESPECT TO THIS AGREEMENT OR THE PATENT RIGHTS
AND SHALL AGREE TO BE BOUND THEREBY AS IF ISSUED OR EXECUTED BY A COMPETENT
JUDICIAL TRIBUNAL HAVING PERSONAL JURISDICTION SITUATED IN ITS COUNTRY OF
RESIDENCE OR DOMICILE.


9.14         ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AND EXCLUSIVE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES AND CANCELS ALL PREVIOUS DISCUSSIONS, AGREEMENTS,
COMMITMENTS AND WRITINGS IN RESPECT THEREOF.  NO AMENDMENT OR ADDITION TO THIS
AGREEMENT SHALL BE EFFECTIVE UNLESS REDUCED TO WRITING AND EXECUTED BY THE
AUTHORIZED REPRESENTATIVES OF THE PARTIES.

14


--------------------------------------------------------------------------------





 


9.15         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

15


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Valentis and Juvaris have executed this Agreement in
duplicate originals by duly authorized officers.

VALENTIS , INC.

JUVARIS BIOTHERAPEUTICS, INC

 

 

 

By:

/s/ John J. Reddington

 

By:

/s/ Martin Cleary

 

Name: John J. Reddington

 

 

Name: Martin Cleary

 

Title: Chief Operating Officer

 

 

Title: President and Chief Executive Officer

 

 

 

 

16


--------------------------------------------------------------------------------


 

SCHEDULE 1.9

PATENT RIGHTS

 

Family

 

Title

 

Number

 

Filed/Priority Date

1

 

Methods for Purifying Nucleic Acids (Tangential Flow
Ultrafiltration/Diafiltration [UF/DF] for plasmid purification)

 

US6,011,148
WO98/05673
EP0923592B1
AU717136B2
CA2261150C
JP3492702B2

 

filed 1996-08-01

2

 

Methods for Purifying Nucleic Acids (Purification protocol including static
mixing for lysis, TMAE anion exchange chromatography and UF/DF for plasmid
purification)

 

WO00/05358
US09/121,798
(US Pub. No. 2002/0198372A1)
EP1098966A1
AU48638/99A1
CA2338397AA
JP2002-521029,A
(unexamined publication no.)

 

PCT filed 1999-07-07,
claiming priority to 1998-07-23

3

 

Process and Equipment for Plasmid Purification (TMAE anion exchange and/or
hydrophobic interaction chromatography (HIC) for plasmid purification)

 

US7,026,468 (issuing from
09/774,284, published as
2001/034435A1)
US 11/327,987
(US Pub. No. 2006/0106208A1)-
pending

 

filed 1997-07-03, claiming priority to 1996-07-19 provisional.

4

 

Apparatus and Method for Preparative Scale Purification of Nucleic Acids
(flotation of alkaline precipitate for large scale plasmid purification)

 

WO04/024283
US10/527,618
(US Pub. No. 2006-0166331A1)
EP1554398A2
CA2498518AA
AU3267175AA
JP2005-538717,A
(unexamined publication no.)

 

filed 2003-09-12 as PCT app., claiming priority to 2002-09-13 (US Provisional)

5

 

Methods for Preparing Polynucleotide Transfection Complexes

 

US 6,303,378
(issuing from 09/178,371)

 

Filed 10-23-98, claiming priority to 10-24-97 and 7-28-98

 


--------------------------------------------------------------------------------